Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 01, 2021

The Court of Appeals hereby passes the following order:

A22A0239. IN THE INTEREST OF I. W., A CHILD.

      The Juvenile Court of Gwinnett County entered an order adjudicating I. W.
delinquent, but it did not enter a disposition in the case. Instead, the court ordered the
child to return to the court at a later date for a disposition hearing. I. W. filed this
direct appeal from the adjudication order and from the court’s order denying her
motion to dismiss the delinquency petition pursuant to OCGA § 15-11-521 (a). We,
however, lack jurisdiction.
      OCGA § 15-11-35 authorizes direct appeals from “final judgments of the
juvenile court[.]” “[A]n adjudication order alone is not a final, appealable judgment
under the . . . Juvenile Court Code, and absent a certificate for immediate review” and
subsequent grant of an application for interlocutory appeal, an appeal from such an
order must be dismissed.1 In the Interest of G.C.S., 186 Ga. App. 291, 292 (367 SE2d
103) (1988). There is nothing in the record to indicate that the juvenile court entered
a dispositional order in this case. Even I. W.’s notice of appeal acknowledges that the
disposition hearing has not yet occurred. Accordingly, I. W.’s direct appeal from the
adjudication of delinquency is not authorized.
      Likewise, the denial of the motion to dismiss the delinquency petition is not
directly appealable. When the juvenile court denies a motion to dismiss a case
pursuant to OCGA § 15-11-521 (which sets time limitations for filing delinquency


      1
       Although the order at issue is on a form titled “Delinquent Adjudication and
Disposition Order,” it is clear that the order as entered includes no disposition and is,
in substance, a pre-disposition order.
petitions), the ruling is not final because the case remains pending in the court below.
See OCGA § 15-11-35 (providing for appeals from final judgments of the juvenile
court in the same manner as appeals from superior court); OCGA § 5-6-34 (a) (1)
(defining “final judgment” as one “where the case is no longer pending in the court
below”).
      Because this case remains pending before the juvenile court, I. W. was required
to use the interlocutory appeal procedures, including obtaining a certificate of
immediate review from the trial court. See OCGA § 5-6-34 (b); In the Interest of
G.C.S., 186 Ga. App. at 292. Her failure to do so deprives us of jurisdiction over this
appeal. See In the Interest of G.C.S., supra.
      Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         11/01/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                             , Clerk.